

115 HR 4051 IH: Stopping Threats On Pedestrians Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4051IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Espaillat (for himself, Mr. Donovan, Mr. Evans, Mr. Quigley, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a bollard installation grant program, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Threats On Pedestrians Act of 2017 or the STOP Act of 2017. 2.Bollard installation grant program (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall establish a program to assist bollard installation projects designed to prevent pedestrian injuries and acts of terrorism in areas utilized by large numbers of pedestrians.
 (b)Grant authorityIn carrying out the program established under subsection (a), the Secretary may award a grant, on a competitive basis, to a local government entity.
 (c)ApplicationTo be eligible for a grant under this section, a local government entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines appropriate, which shall include, at a minimum—
 (1)a description of the proposed bollard installation project to be carried out; (2)a description of the pedestrian injury or terrorism risks with respect to the proposed installation area; and
 (3)an analysis of how the proposed project will mitigate such risks. (d)Grant usesA recipient of a grant awarded under this section may use the proceeds of such grant only for a bollard installation project.
 (e)Federal shareThe Federal share of the costs of a bollard installation project assisted with a grant awarded under this section may not exceed 100 percent.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Transportation to carry out this section $5,000,000 for each of fiscal years 2018 through 2027.
 (g)Bollard installation project definedIn this section, the term bollard installation project means a project to install raised concrete or metal posts on a sidewalk adjacent to a roadway that are designed to slow or stop a motor vehicle.
			